DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 6/22/2022.
Claims 19, 21, and 24 were amended.  Claims 1-12 and 17-24 are presented.
Response to Arguments
Applicant’s arguments, filed 6/22/2022, with respect to the rejection of claim 1 in view of Sippel (US2019/0390558) are found convincing.
Applicant has argued that Sippel fails to anticipate the claimed first projection being inserted into a first opening of at least one opening of the at least one stator vane component so as to create an interlocking fit between the first projection and the first opening in both the circumferential and the axial direction.
This argument is found convincing.  The final rejection of 5/10/2022 maintained that projection 370, particularly part 376, extending into the airfoil 36 of Sippel may be equated to the claimed projection such that Sippel anticipated claim 1.  Applicant has argued (see arguments page 6) that any fit in Sippel in the axial direction takes place away from the vane itself.  This is found convincing.  It is noted that the equivalent projection of Sippel may be said to have some axial retention component, however this distinguishes from the specifically claimed and argued “fit”.  The projection of Sippel may be said to axially retain the vane, it may not be said, however, “to create an interlocking fit between the first projection and the first opening in both the circumferential and axial direction”.  As understood from Applicant’s disclosure and claimed invention, an interlocking fit as claimed distinguishes itself from simple engagement of the post of Sippel located on one wall of the radially inner stator vane opening seen in Fig. 6.
Claims 2-12 and 17-24 depend on claim 1.
Allowable Subject Matter
Claims 1-12 and 17-24 allowed.  See “Response to Arguments” above for reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745